Citation Nr: 0211792	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1945.  He died in October 1984, and the appellant is 
his surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
RO.

In November 1999, the Board remanded the case for additional 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's heart disease is not shown to have its 
clinical onset in service or for many years thereafter.  

3.  No competent evidence has been submitted to show that the 
veteran's fatal heart disease was caused by a smoking habit 
that began in service or was due to any other event in 
service.  

4.  No competent evidence has been submitted to show that a 
service-connected disability caused or contributed materially 
in producing the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's fatal heart disability was not due to 
disease or injury which was incurred in or aggravated by the 
veteran's period of active service: nor may it be presumed to 
have been incurred in service; nor was it proximately due to 
or the result of a service-connected disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a), 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).  

2.  A service-connected disability did not cause or 
contribute materially or substantially in causing the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(a), 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§  3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  

A death will be considered to result from a service-connected 
disability when the evidence establishes that disability 
which is causally related to service either caused, or 
contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence shows that the veteran died in October 1984.  

At the time of his death, service connection had been 
established for anxiety reaction, evaluated as 10 percent 
disabling, and shell fragment wound residuals of the right 
knee, evaluated as noncompensably disabling.  

The death certificate lists the cause of the veteran's death 
as cardiopulmonary collapse due to or as a consequence of 
severe ischemic heart disease due to or as a consequence of 
severe arteriosclerosis.  Listed as "other significant 
conditions" contributing to death was "cardiac pacemaker."  

It was noted that the onset of the cardiopulmonary collapse 
was five minutes prior to death, the onset of the severe 
ischemic heart disease was ten years prior to death and the 
onset of the severe arteriosclerosis was 15 years prior to 
death.  An autopsy was not conducted.

There is no medical evidence suggesting the presence of 
cardiopulmonary collapse, severe ischemic heart disease or 
severe arteriosclerosis during the veteran's period of 
service or for many years after his separation therefrom.  
Further, there is no medical evidence linking the veteran's 
cardiopulmonary collapse, severe ischemic heart disease or 
severe arteriosclerosis to any event in service.  

In her Notice of Disagreement, the appellant argued that the 
veteran's fatal cardiovascular problems were due to his 
inability to exercise due to his service-connected leg wound.  
She also contended that his cardiovascular disability was 
caused or worsened by his service-connected anxiety disorder.  
There is, however, no medical evidence showing a nexus 
between the veteran's fatal cardiovascular diseases and 
either of his service-connected disabilities.  

In her Substantive Appeal, the appellant argued that the 
veteran learned to smoke in service and that his smoking 
contributed to his arteriosclerosis.  She submitted to the 
Board a statement from the veteran's brother indicating that 
the veteran started smoking in the service.  She also 
contended that medications prescribed for his service-
connected knee pain contributed to his fatal heart disease.  
There is, however, absolutely no medical evidence attributing 
the veteran's cardiovascular disability to medication 
prescribed for his service-connected disability.

With respect to this theory of entitlement based on smoking, 
the Board notes that, although recently enacted legislation 
prohibits service connection for a disability first 
manifesting after service on the basis that it resulted from 
disease attributable to the use of tobacco products by a 
veteran during his or her service, see 38 U.S.C.A. § 1103 
(West Supp. 2001), this statute applies only to claims filed 
after June 9, 1998.  

Here, the claim of service connection for the cause of the 
veteran's death, regardless of the theory asserted, was 
received before June 9, 1998, and has been pending since that 
time.  As such, in considering this aspect of the appellant's 
claim, VA must consider the law as it existed prior to June 
9, 1998.  See Perry v. West, 12 Vet. App. 365, 368-69 (1999).  

In this regard, the Board notes that, where, as here, the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

However, the appellant has submitted no medical evidence to 
support her lay assertions that the veteran's fatal 
cardiovascular disease was due to the veteran's smoking in 
service or to any nicotine dependence from which the veteran 
might have suffered.  See VAOPGCPREC 2-93 (Jan. 13, 1993); 
VAOPGCPREC 19-97 (May 13, 1997).

The Board is cognizant of the opinion of the appellant that 
the veteran's fatal conditions were due to his service-
connected disabilities, smoking in service or nicotine 
dependence which purportedly was incurred in service.  As a 
lay person, however, she is not shown to have the expertise 
to proffer medical opinions or diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of competent evidence that the veteran's fatal 
heart disability was due to disease or injury in service or 
to the veteran's smoking in service or nicotine dependence 
that was incurred in service, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death.  


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the appellant was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, as well as 
the Board's remand, informed the appellant of the evidence 
needed to support his claim.  VA has met its duty to inform 
the appellant.  The Board concludes that the discussions in 
the RO's decision, Statement of the Case and Supplemental 
Statement of the Case as well as the Board's remand informed 
the appellant of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid her claim.  The Board 
also finds in this case that a medical opinion is not 
necessary to make a decision in this case.  There is simply 
no evidence supporting any of the appellant's contentions.  

Although VA has a duty to assist the appellant in the 
development of her claim, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  She 
was advised of the evidence necessary to substantiate her 
claim.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, she has not been prejudiced by the Board's 
consideration of the merits of his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  For the reasons previously set forth, the Board 
believes that the appellant has been given ample opportunity 
to provide evidence and argument in support of her claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

